DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2020 has been entered.


Status of Claims

	Amendment filed 08/28/2020 is acknowledged. Claims 1,2,8,9,12-14,16,19,47-50,52-55,58,66-68,78 are pending. Claims 8,9,12,13,19,47-50,52-55,58,66,68 are withdrawn from consideration. Claims 1,2,14,16,67,78 are under consideration.

Applicant’s arguments have been fully considered and were deemed to be persuasive-in-part. Rejections not reiterated from previous Office actions are hereby withdrawn in view of amendments to the claims and applicant’s arguments.  
103
Claim Rejections - 35 USC §  103.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims  1,2,14,16,67,78 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Fan et al. (WO 2011/163332) taken together with Satouchi et al (Cancer Research, 44, 1460-1464, 1984) and Bowen et al (US 20140329274), and further in view of  Woo et al. (Nature Protocols, 3(8), 1341-1349, 2008) and  Northern et al. (Nature, 449, 1033-1037, 2007).

Applicant’s argument has been considered but is moot in view of revised ground of rejection. 

Fan et al. disclose a method for identifying lipids in diseased cells in a sample from a subject (Para. [0004]).  The sample can be a bodily fluid that comprises one or more extractions using one or more solutions, such as acetonitrile, water, chloroform, methanol, etc. Paragraphs [012], [044]. The lipids comprise saturated or monounsaturated lipids. Paragraphs [007], [008],[056]-[062].   Embodiments of the invention include methods for determining the presence or absence of at least one cancer type in an animal, comprising: (a) providing a biological sample derived from a 
 With regards to lipids of interest, the instant claims now address that at least one lipid of interest is selected from phospharidylcholines (PC), such as PC (30:0), PC (34:0), PC (36:1), phospharidylethanolamines(PE),  such as PE (34:0), PE (34:1), PE (34:2),   phospharidylserines(PS), and glycosylceramides 



    PNG
    media_image1.png
    541
    589
    media_image1.png
    Greyscale


Further, Satouchi et al (Cancer Research, 44, 1460-1464, 1984) discuss that, for hepatoma cells, shorter and less unsaturated lipid species are predominant, and teaches such species of lipids as PC (36:1), PE(34:1), PE(36:2), among others. P. 1462-1463.  



One of ordinary skill in the art could have included any lipids which are markers of cancer abnormality, such as PC (36:1), PE(34:1), PE(36:2)  for hepatoma as described in Satouchi et al., as tumor lipid biomarkers  for determining diseased cells abnormalities and the results would have been predictable to one of ordinary skill in the  art.

As for the added method step “treating the subject with one or more anti-cancer agents if identified as having one or more diseased cells”, it would be obvious to an artisan that determining an abnormality – such as hepatoma as in Satouchi et al.  - is suggestive of treating such abnormality. 

Fan et al. do not describe use of nanostructure-initiator mass-spectrometry (NIMS) chip having a perfluorinated coat to analyze the biological sample by mass spectrometry. Nanostructure-initiator mass-spectrometry (NIMS) chips having a perfluorinated coat are used to detect a variety of biomolecules in biological samples, including lipids. See Woo et al. (Nature Protocols, 3(8), 1341-1349,2008), Patti et al. (Anal. Chem. 2010, 82, 121–128), Northern et al. (Nature, 449, 1033-1037, 2007).
One of ordinary skill in the art could have applied the known technique of using NIMS chips having a perfluorinated coat to perform mass-spectrometry analysis of biological samples and to analyze abundance of lipids in the samples and the results would have been predictable to one of ordinary skill in the art.

With regard to claim 2, Fan  discloses the method of claim 1, wherein the reference level is established using a reference sample from a healthy subject (Para. [0084], control data, e.g., when no cancer is present in the animal).
With regard to claim 14, Fan teaches determining lipid composition (paragraph [56])
With regard to claims 16,17, Fan addresses detecting lipids with different degrees of saturation (paragraph [90]).
With regard to claim 78, the bodily fluid in Fan et al. can be he bodily fluid is selected from the group consisting, blood, plasma, breast milk, mucus, saliva, sebum, semen, sweat, tears, vaginal secretion, blood serum, aqueous humor, vitreous humor, endolymph, perilymph, peritoneal fluid, pleural fluid, cerebrospinal fluid, blood, plasma, nipple aspirate fluid, urine, stool, and bronchioalveolar lavage fluid. Paragraph [05]. 
With regard to claims 2,14,16,67,78, if there are any additional differences between Applicant’s claimed method and that of the prior art, the differences would be appear minor in nature.  The claims contain either additional features or result-oriented parameters known per se from the prior art or being slight constructional changes which come within the scope of the customary practice followed by the persons skilled in the art. The limitations addressed in the claims do not involve an inventive step since no particular unexpected effect can be driven from selecting these parameters, conditions and further steps.

Conclusion.
	No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-45179047.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb